DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/26/2021.
No claims have been cancelled.
No claims have been added. 
Claims(s) 1-30 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 8/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 4/27/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13, 21, 22, 25, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”).

As to claim 1:
Takeda1 discloses:
A method for wireless communications at a user equipment (UE), comprising: 
receiving, using a first set of processing resources, a unicast message from a base station over a ... carrier during a first transmission time interval (TTI); 
(“In one example, the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data. The UE may transmit, based on receiving the unicast data, the unicast ACK/NACK feedback in the determined second PUCCH resource in a same set of slots or a same set of resource blocks within a subframe as the MC/BC ACK/NACK feedback in the determined first PUCCH resource. The MC/BC ACK/NACK feedback and the unicast ACK/NACK feedback may be TDM or FDM. For example, referring to FIGS. 5-7C, the UE 602 may receive unicast data 605, 702, 712, 722 from the base station 604, and determine the second PUCCH resource (e.g. one or more of the PUCCH resources 512, 522, 532, 542 in one of the PUCCH resource sets 510, 520, 530, 540 respectively) in response to the received unicast data. The UE may transmit the MC/BC AF 612 and the unicast AF in the same set of slots within a subframe (e.g. using TDM as illustrated in FIG. 7A) or in a same set of resource blocks within the subframe as the unicast AF (e.g. using FDM as illustrated in FIG. 7B).”; Takeda et al.; 0117)
(“One technique for determining or allocating PUCCH resources for MC/BC AF is to have the base station indicate through radio resource control (RRC) a first configuration of PUCCH resources for use in MC/BC AF and through another RRC a second configuration of PUCCH resources for use in sending unicast AF. One advantage of this first technique is that MC/BC AF is not pre-empted by unicast AF because the first configuration of resources is independent from the second configuration of resources.”; Takeda et al.; 0034)
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)
 (where
“second configuration of PUCCH resources for use in sending unicast AF”/”the first configuration of resources is independent from the second configuration of resources”/”the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set”/”unicast 712”/FIG. 7B/”within a subframe”/”UE may detect DCI scheduling and determine that there is unicast data transmission, ... on the downlink”/“determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data” maps to “receiving, using a first set of processing resources, a unicast message from a base station over ...carrier during a first transmission time interval (TTI)”, where “receive unicast data from the base station”/”unicast 712”/FIG. 7B maps to “receiving...a unicast message from a base station”, 
“UE may detect DCI scheduling and determine that there is unicast data transmission, ... on the downlink”/Resources associated with “Unicast 712”/FIG. 7B/”determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data” maps to “first set of processing resources”
“within a subframe” maps to “during a first transmission time interval (TTI)”
“DL”/”Unicast 712”/”Unicast 714”/”Multicast 716”/FIG. 7B maps to “over...carrier”

receiving, using a second set of processing resources, a multicast message from the base station over ...carrier during the first TTI; and 
(where
“UE may detect DCI scheduling and determine that there is ... MC/BC data transmission, ... on the downlink”/”Multicast 716”/FIG. 7B/”base station”/”the MC/BC ACK/NACK feedback in the determined first PUCCH resource” maps to “receiving, using a second set of processing resources, a multicast message from the base station”, where “MC/BC data transmission” maps to “receiving...a multicast message”, “base station”/”downlink” maps to “base station”, “DCI scheduling”/resources with “Multicast 716”/FIG. 7B/”the MC/BC ACK/NACK feedback in the determined first PUCCH resource” maps to “using a second set of processing resources”, 
“within a subframe” maps to “during a first transmission time interval (TTI)”
“DL”/”Unicast 712”/”Unicast 714”/”Multicast 716”/FIG. 7B maps to “over...carrier”

transmitting, to the base station using the first set of processing resources, a first feedback message associated with the unicast message. 
(where
“determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data”/”base station” maps to “transmitting, to the base station using the first set of processing resources, a first feedback message associated with the unicast message”, where “transmitting” maps to “transmitting”, “response”/”base station” maps to “base station”, “determine a second PUCCH resource from the second PUCCH resource set” maps to “first set of processing resources”, “unicast ACK/NACK feedback” maps to “first feedback message associated with the unicast message”
      	
	Takeda1 teaches configuring a downlink for communication of unicast and multicast messages and configuring an uplink for communication of ACK/NACK feedback associated with the respective unicast and multicast messages.
      
Takeda1 as described above does not explicitly teach:
a first component [carrier]

However, Takeda2 further teaches a component carrier capability which includes:
a first component [carrier]
(“The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100, 400, etc. MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction. The carriers may or may not be adjacent to each other. Allocation of carriers may be asymmetric with respect to DL and UL (e.g., more or fewer carriers may be allocated for DL than for UL). The component carriers may include a primary component carrier and one or more secondary component carriers. A primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell)”; Takeda et al.; 0040)
(where
“component carriers” maps to “a first component [carrier]”
      
	Takeda2 teaches a base station communicating DL information via a component carrier.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Takeda2 into Takeda1. By modifying the carrier of Takeda1 to include the component carrier capability as taught by the component carriers of Takeda2 and as suggested by paragraph 0149 of Takeda, the benefits of improved reliability (Takeda1; 0069) associated with component carriers (Takeda2; 0040) are achieved.

As to claim 2:
Takeda1 discloses:
transmitting, to the base station using the second set of processing resources, a 3 second feedback message associated with the multicast message. 
(“In one example, the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data. The UE may transmit, based on receiving the unicast data, the unicast ACK/NACK feedback in the determined second PUCCH resource in a same set of slots or a same set of resource blocks within a subframe as the MC/BC ACK/NACK feedback in the determined first PUCCH resource. The MC/BC ACK/NACK feedback and the unicast ACK/NACK feedback may be TDM or FDM. For example, referring to FIGS. 5-7C, the UE 602 may receive unicast data 605, 702, 712, 722 from the base station 604, and determine the second PUCCH resource (e.g. one or more of the PUCCH resources 512, 522, 532, 542 in one of the PUCCH resource sets 510, 520, 530, 540 respectively) in response to the received unicast data. The UE may transmit the MC/BC AF 612 and the unicast AF in the same set of slots within a subframe (e.g. using TDM as illustrated in FIG. 7A) or in a same set of resource blocks within the subframe as the unicast AF (e.g. using FDM as illustrated in FIG. 7B).”; Takeda et al.; 0117)

As to claim 13:
Takeda1 discloses:
	wherein the first set of processing resources is  associated with a first hybrid automatic repeat request process, and wherein the second set of  processing resources is associated with a second hybrid automatic repeat request process.
	(“FIG. 7B is a diagram 711 illustrating a frequency division multiplexed (FDM) unicast AF and MC/BC AF according to some implementations. On the downlink, a first unicast data transmission 712 is followed by a second unicast data transmission 714, which in turn is followed by a MC/BC data transmission 716. On the uplink, PUCCH for unicast AF 718 (such as HARQ-ACK for unicast data 712, 714) and PUCCH for MC/BC AF 720 (such as HARQ-ACK for MC/BC data 716) may be frequency division multiplexed within the same set of consecutive symbols as shown.”; Takeda et al.; 0092)

As to claim 21:
Takeda1 discloses:
A method for wireless communications at a base station, comprising:
transmitting, to a user equipment (UE), a unicast message over a ... carrier during a first transmission time interval (TTD);
 (“In one example, the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data. The UE may transmit, based on receiving the unicast data, the unicast ACK/NACK feedback in the determined second PUCCH resource in a same set of slots or a same set of resource blocks within a subframe as the MC/BC ACK/NACK feedback in the determined first PUCCH resource. The MC/BC ACK/NACK feedback and the unicast ACK/NACK feedback may be TDM or FDM. For example, referring to FIGS. 5-7C, the UE 602 may receive unicast data 605, 702, 712, 722 from the base station 604, and determine the second PUCCH resource (e.g. one or more of the PUCCH resources 512, 522, 532, 542 in one of the PUCCH resource sets 510, 520, 530, 540 respectively) in response to the received unicast data. The UE may transmit the MC/BC AF 612 and the unicast AF in the same set of slots within a subframe (e.g. using TDM as illustrated in FIG. 7A) or in a same set of resource blocks within the subframe as the unicast AF (e.g. using FDM as illustrated in FIG. 7B).”; Takeda et al.; 0117)
(“One technique for determining or allocating PUCCH resources for MC/BC AF is to have the base station indicate through radio resource control (RRC) a first configuration of PUCCH resources for use in MC/BC AF and through another RRC a second configuration of PUCCH resources for use in sending unicast AF. One advantage of this first technique is that MC/BC AF is not pre-empted by unicast AF because the first configuration of resources is independent from the second configuration of resources.”; Takeda et al.; 0034)
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)
 (where
“second configuration of PUCCH resources for use in sending unicast AF”/”the first configuration of resources is independent from the second configuration of resources”/”the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set”/”unicast 712”/FIG. 7B/”within a subframe”/”UE may detect DCI scheduling and determine that there is unicast data transmission, ... on the downlink”/“determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data” maps to “receiving, using a first set of processing resources, a unicast message from a base station over ...carrier during a first transmission time interval (TTI)”, where “receive unicast data from the base station”/”unicast 712”/FIG. 7B maps to “receiving...a unicast message from a base station”, 
“UE may detect DCI scheduling and determine that there is unicast data transmission, ... on the downlink”/Resources associated with “Unicast 712”/FIG. 7B/”determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data” maps to “first set of processing resources”
“within a subframe” maps to “during a first transmission time interval (TTI)”
“DL”/”Unicast 712”/”Unicast 714”/”Multicast 716”/FIG. 7B maps to “over...carrier”

transmitting, to the UE, a multicast message over the first component carrier during the first TTI; and
 (where
“UE may detect DCI scheduling and determine that there is ... MC/BC data transmission, ... on the downlink”/”Multicast 716”/FIG. 7B/”base station”/”the MC/BC ACK/NACK feedback in the determined first PUCCH resource” maps to “receiving, using a second set of processing resources, a multicast message from the base station”, where “MC/BC data transmission” maps to “receiving...a multicast message”, “base station”/”downlink” maps to “base station”, “DCI scheduling”/resources with “Multicast 716”/FIG. 7B/”the MC/BC ACK/NACK feedback in the determined first PUCCH resource” maps to “using a second set of processing resources”, 
“within a subframe” maps to “during a first transmission time interval (TTI)”
“DL”/”Unicast 712”/”Unicast 714”/”Multicast 716”/FIG. 7B maps to “over...carrier”

receiving, from the UE, a first feedback message associated with the unicast message.
 (where
“determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data”/”base station” maps to “transmitting, to the base station using the first set of processing resources, a first feedback message associated with the unicast message”, where “transmitting” maps to “transmitting”, “response”/”base station” maps to “base station”, “determine a second PUCCH resource from the second PUCCH resource set” maps to “first set of processing resources”, “unicast ACK/NACK feedback” maps to “first feedback message associated with the unicast message”
      	
	Takeda1 teaches configuring a downlink for communication of unicast and multicast messages and configuring an uplink for communication of ACK/NACK feedback associated with the respective unicast and multicast messages.
      
Takeda1 as described above does not explicitly teach:
a first component [carrier]

However, Takeda2 further teaches a component carrier capability which includes:
a first component [carrier]
(“The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100, 400, etc. MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction. The carriers may or may not be adjacent to each other. Allocation of carriers may be asymmetric with respect to DL and UL (e.g., more or fewer carriers may be allocated for DL than for UL). The component carriers may include a primary component carrier and one or more secondary component carriers. A primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell)”; Takeda et al.; 0040)
(where
“component carriers” maps to “a first component [carrier]”
      
	Takeda2 teaches a base station communicating DL information via a component carrier.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Takeda2 into Takeda1. By modifying the carrier of Takeda1 to include the component carrier capability as taught by the component carriers of Takeda2 and as suggested by paragraph 0149 of Takeda, the benefits of improved reliability (Takeda1; 0069) associated with component carriers (Takeda2; 0040) are achieved.

As to claim 22:
Takeda1 discloses:
transmitting, to the base station using the second set of processing resources, a 3 second feedback message associated with the multicast message. 
(“In one example, the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data. The UE may transmit, based on receiving the unicast data, the unicast ACK/NACK feedback in the determined second PUCCH resource in a same set of slots or a same set of resource blocks within a subframe as the MC/BC ACK/NACK feedback in the determined first PUCCH resource. The MC/BC ACK/NACK feedback and the unicast ACK/NACK feedback may be TDM or FDM. For example, referring to FIGS. 5-7C, the UE 602 may receive unicast data 605, 702, 712, 722 from the base station 604, and determine the second PUCCH resource (e.g. one or more of the PUCCH resources 512, 522, 532, 542 in one of the PUCCH resource sets 510, 520, 530, 540 respectively) in response to the received unicast data. The UE may transmit the MC/BC AF 612 and the unicast AF in the same set of slots within a subframe (e.g. using TDM as illustrated in FIG. 7A) or in a same set of resource blocks within the subframe as the unicast AF (e.g. using FDM as illustrated in FIG. 7B).”; Takeda et al.; 0117)


As to claim 25:
Takeda1 discloses:
An apparatus for wireless communications at a user equipment (UE), comprising:
at least one processor,
memory coupled with the at least one processor; and
instructions stored in the memory and executable by the at least one processor to cause the apparatus to:
receive, using a first set of processing resources, a unicast message from a base station over a ... carrier during a first transmission time interval (TTI); 
 (“In one example, the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data. The UE may transmit, based on receiving the unicast data, the unicast ACK/NACK feedback in the determined second PUCCH resource in a same set of slots or a same set of resource blocks within a subframe as the MC/BC ACK/NACK feedback in the determined first PUCCH resource. The MC/BC ACK/NACK feedback and the unicast ACK/NACK feedback may be TDM or FDM. For example, referring to FIGS. 5-7C, the UE 602 may receive unicast data 605, 702, 712, 722 from the base station 604, and determine the second PUCCH resource (e.g. one or more of the PUCCH resources 512, 522, 532, 542 in one of the PUCCH resource sets 510, 520, 530, 540 respectively) in response to the received unicast data. The UE may transmit the MC/BC AF 612 and the unicast AF in the same set of slots within a subframe (e.g. using TDM as illustrated in FIG. 7A) or in a same set of resource blocks within the subframe as the unicast AF (e.g. using FDM as illustrated in FIG. 7B).”; Takeda et al.; 0117)
(“One technique for determining or allocating PUCCH resources for MC/BC AF is to have the base station indicate through radio resource control (RRC) a first configuration of PUCCH resources for use in MC/BC AF and through another RRC a second configuration of PUCCH resources for use in sending unicast AF. One advantage of this first technique is that MC/BC AF is not pre-empted by unicast AF because the first configuration of resources is independent from the second configuration of resources.”; Takeda et al.; 0034)
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)
 (where
See FIG. 3 for “processor”, “memory”
“second configuration of PUCCH resources for use in sending unicast AF”/”the first configuration of resources is independent from the second configuration of resources”/”the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set”/”unicast 712”/FIG. 7B/”within a subframe”/”UE may detect DCI scheduling and determine that there is unicast data transmission, ... on the downlink”/“determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data” maps to “receiving, using a first set of processing resources, a unicast message from a base station over ...carrier during a first transmission time interval (TTI)”, where “receive unicast data from the base station”/”unicast 712”/FIG. 7B maps to “receiving...a unicast message from a base station”, 
“UE may detect DCI scheduling and determine that there is unicast data transmission, ... on the downlink”/Resources associated with “Unicast 712”/FIG. 7B/”determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data” maps to “first set of processing resources”
“within a subframe” maps to “during a first transmission time interval (TTI)”
“DL”/”Unicast 712”/”Unicast 714”/”Multicast 716”/FIG. 7B maps to “over...carrier”

receive, using a second set of processing resources, a multicast message from the base station over ...carrier during the first TTI; and 
(where
“UE may detect DCI scheduling and determine that there is ... MC/BC data transmission, ... on the downlink”/”Multicast 716”/FIG. 7B/”base station”/”the MC/BC ACK/NACK feedback in the determined first PUCCH resource” maps to “receiving, using a second set of processing resources, a multicast message from the base station”, where “MC/BC data transmission” maps to “receiving...a multicast message”, “base station”/”downlink” maps to “base station”, “DCI scheduling”/resources with “Multicast 716”/FIG. 7B/”the MC/BC ACK/NACK feedback in the determined first PUCCH resource” maps to “using a second set of processing resources”, 
“within a subframe” maps to “during a first transmission time interval (TTI)”
“DL”/”Unicast 712”/”Unicast 714”/”Multicast 716”/FIG. 7B maps to “over...carrier”

transmit, to the base station using the first set of processing resources, a first feedback message associated with the unicast message. 
(where
“determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data”/”base station” maps to “transmitting, to the base station using the first set of processing resources, a first feedback message associated with the unicast message”, where “transmitting” maps to “transmitting”, “response”/”base station” maps to “base station”, “determine a second PUCCH resource from the second PUCCH resource set” maps to “first set of processing resources”, “unicast ACK/NACK feedback” maps to “first feedback message associated with the unicast message”
      	
	Takeda1 teaches configuring a downlink for communication of unicast and multicast messages and configuring an uplink for communication of ACK/NACK feedback associated with the respective unicast and multicast messages.
      
Takeda1 as described above does not explicitly teach:
a first component [carrier]

However, Takeda2 further teaches a component carrier capability which includes:
a first component [carrier]
(“The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100, 400, etc. MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction. The carriers may or may not be adjacent to each other. Allocation of carriers may be asymmetric with respect to DL and UL (e.g., more or fewer carriers may be allocated for DL than for UL). The component carriers may include a primary component carrier and one or more secondary component carriers. A primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell)”; Takeda et al.; 0040)
(where
“component carriers” maps to “a first component [carrier]”
      
	Takeda2 teaches a base station communicating DL information via a component carrier.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Takeda2 into Takeda1. By modifying the carrier of Takeda1 to include the component carrier capability as taught by the component carriers of Takeda2 and as suggested by paragraph 0149 of Takeda, the benefits of improved reliability (Takeda1; 0069) associated with component carriers (Takeda2; 0040) are achieved.

As to claim 26:
Takeda1 discloses:
transmitting, to the base station using the second set of processing resources, a 3 second feedback message associated with the multicast message. 
(“In one example, the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data. The UE may transmit, based on receiving the unicast data, the unicast ACK/NACK feedback in the determined second PUCCH resource in a same set of slots or a same set of resource blocks within a subframe as the MC/BC ACK/NACK feedback in the determined first PUCCH resource. The MC/BC ACK/NACK feedback and the unicast ACK/NACK feedback may be TDM or FDM. For example, referring to FIGS. 5-7C, the UE 602 may receive unicast data 605, 702, 712, 722 from the base station 604, and determine the second PUCCH resource (e.g. one or more of the PUCCH resources 512, 522, 532, 542 in one of the PUCCH resource sets 510, 520, 530, 540 respectively) in response to the received unicast data. The UE may transmit the MC/BC AF 612 and the unicast AF in the same set of slots within a subframe (e.g. using TDM as illustrated in FIG. 7A) or in a same set of resource blocks within the subframe as the unicast AF (e.g. using FDM as illustrated in FIG. 7B).”; Takeda et al.; 0117)

As to claim 30:
Takeda1 discloses:
An apparatus for wireless communications at a base station, comprising: 3 a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
transmit, to a user equipment (UE), a unicast message over a ... carrier during a first transmission time interval (TTD);
 (“In one example, the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data. The UE may transmit, based on receiving the unicast data, the unicast ACK/NACK feedback in the determined second PUCCH resource in a same set of slots or a same set of resource blocks within a subframe as the MC/BC ACK/NACK feedback in the determined first PUCCH resource. The MC/BC ACK/NACK feedback and the unicast ACK/NACK feedback may be TDM or FDM. For example, referring to FIGS. 5-7C, the UE 602 may receive unicast data 605, 702, 712, 722 from the base station 604, and determine the second PUCCH resource (e.g. one or more of the PUCCH resources 512, 522, 532, 542 in one of the PUCCH resource sets 510, 520, 530, 540 respectively) in response to the received unicast data. The UE may transmit the MC/BC AF 612 and the unicast AF in the same set of slots within a subframe (e.g. using TDM as illustrated in FIG. 7A) or in a same set of resource blocks within the subframe as the unicast AF (e.g. using FDM as illustrated in FIG. 7B).”; Takeda et al.; 0117)
(“One technique for determining or allocating PUCCH resources for MC/BC AF is to have the base station indicate through radio resource control (RRC) a first configuration of PUCCH resources for use in MC/BC AF and through another RRC a second configuration of PUCCH resources for use in sending unicast AF. One advantage of this first technique is that MC/BC AF is not pre-empted by unicast AF because the first configuration of resources is independent from the second configuration of resources.”; Takeda et al.; 0034)
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)
 (where
“second configuration of PUCCH resources for use in sending unicast AF”/”the first configuration of resources is independent from the second configuration of resources”/”the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set”/”unicast 712”/FIG. 7B/”within a subframe”/”UE may detect DCI scheduling and determine that there is unicast data transmission, ... on the downlink”/“determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data” maps to “receiving, using a first set of processing resources, a unicast message from a base station over ...carrier during a first transmission time interval (TTI)”, where “receive unicast data from the base station”/”unicast 712”/FIG. 7B maps to “receiving...a unicast message from a base station”, 
“UE may detect DCI scheduling and determine that there is unicast data transmission, ... on the downlink”/Resources associated with “Unicast 712”/FIG. 7B/”determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data” maps to “first set of processing resources”
“within a subframe” maps to “during a first transmission time interval (TTI)”
“DL”/”Unicast 712”/”Unicast 714”/”Multicast 716”/FIG. 7B maps to “over...carrier”

transmit, to the UE, a multicast message over the first component carrier during the first TTI; and
 (where
“UE may detect DCI scheduling and determine that there is ... MC/BC data transmission, ... on the downlink”/”Multicast 716”/FIG. 7B/”base station”/”the MC/BC ACK/NACK feedback in the determined first PUCCH resource” maps to “receiving, using a second set of processing resources, a multicast message from the base station”, where “MC/BC data transmission” maps to “receiving...a multicast message”, “base station”/”downlink” maps to “base station”, “DCI scheduling”/resources with “Multicast 716”/FIG. 7B/”the MC/BC ACK/NACK feedback in the determined first PUCCH resource” maps to “using a second set of processing resources”, 
“within a subframe” maps to “during a first transmission time interval (TTI)”
“DL”/”Unicast 712”/”Unicast 714”/”Multicast 716”/FIG. 7B maps to “over...carrier”

receive, from the UE, a first feedback message associated with the unicast message.
 (where
“determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data”/”base station” maps to “transmitting, to the base station using the first set of processing resources, a first feedback message associated with the unicast message”, where “transmitting” maps to “transmitting”, “response”/”base station” maps to “base station”, “determine a second PUCCH resource from the second PUCCH resource set” maps to “first set of processing resources”, “unicast ACK/NACK feedback” maps to “first feedback message associated with the unicast message”
      	
	Takeda1 teaches configuring a downlink for communication of unicast and multicast messages and configuring an uplink for communication of ACK/NACK feedback associated with the respective unicast and multicast messages.
      
Takeda1 as described above does not explicitly teach:
a first component [carrier]

However, Takeda2 further teaches a component carrier capability which includes:
a first component [carrier]
(“The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100, 400, etc. MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction. The carriers may or may not be adjacent to each other. Allocation of carriers may be asymmetric with respect to DL and UL (e.g., more or fewer carriers may be allocated for DL than for UL). The component carriers may include a primary component carrier and one or more secondary component carriers. A primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell)”; Takeda et al.; 0040)
(where
“component carriers” maps to “a first component [carrier]”
      
	Takeda2 teaches a base station communicating DL information via a component carrier.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Takeda2 into Takeda1. By modifying the carrier of Takeda1 to include the component carrier capability as taught by the component carriers of Takeda2 and as suggested by paragraph 0149 of Takeda, the benefits of improved reliability (Takeda1; 0069) associated with component carriers (Takeda2; 0040) are achieved.

Claim(s) 3, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Matsumura et al. WO 2022130629 (citations are from English translation).

As to claim 3:
Takeda1 as described above does not explicitly teach:
transmitting, to the base station, a capability message indicating the first set of processing resources and the second set of processing resources, wherein receiving the unicast message and receiving the multicast message are based at least in part on transmitting the indication.

However, Matsumura et al. further teaches a capability report capability which includes:
transmitting, to the base station, a capability message indicating the first set of processing resources and the second set of processing resources, wherein receiving the unicast message and receiving the multicast message are based at least in part on transmitting the indication.
(“The UE reports by UE capability information that it supports both (simultaneous / multiplex / within one channel) transmission of the multicast PDSCH HARQ-ACK and the unicast PDSCH HARQ-ACK, and the multicast PDSCH. When simultaneous transmission of HARQ-ACK of unicast PDSCH and HARQ-ACK of unicast PDSCH occurs (occasion overlaps), the UE performs HARQ-ACK of multicast PDSCH and HARQ-ACK of unicast PDSCH. , You may send both. In this case, the UE may transmit the multicast PDSCH HARQ-ACK and the unicast PDSCH HARQ-ACK by time division multiplexing (TDM), or may transmit using the aspect 3-1. good.”; Matsumura; p.10, bottom of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the capability report capability of Matsumura et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the capability report capability as taught by the processing/communication of Matsumura et al., the benefits of improved efficiency (Matsumura et al.; p.9, middle of page) are achieved.

As to claim 23:
Takeda1 as described above does not explicitly teach:
transmitting, to the base station, a capability message indicating the first set of processing resources and the second set of processing resources, wherein receiving the unicast message and receiving the multicast message are based at least in part on transmitting the indication.

However, Matsumura et al. further teaches a capability report capability which includes:
transmitting, to the base station, a capability message indicating the first set of processing resources and the second set of processing resources, wherein receiving the unicast message and receiving the multicast message are based at least in part on transmitting the indication.
(“The UE reports by UE capability information that it supports both (simultaneous / multiplex / within one channel) transmission of the multicast PDSCH HARQ-ACK and the unicast PDSCH HARQ-ACK, and the multicast PDSCH. When simultaneous transmission of HARQ-ACK of unicast PDSCH and HARQ-ACK of unicast PDSCH occurs (occasion overlaps), the UE performs HARQ-ACK of multicast PDSCH and HARQ-ACK of unicast PDSCH. , You may send both. In this case, the UE may transmit the multicast PDSCH HARQ-ACK and the unicast PDSCH HARQ-ACK by time division multiplexing (TDM), or may transmit using the aspect 3-1. good.”; Matsumura; p.10, bottom of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the capability report capability of Matsumura et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the capability report capability as taught by the processing/communication of Matsumura et al., the benefits of improved efficiency (Matsumura et al.; p.9, middle of page) are achieved.

As to claim 27:
Takeda1 as described above does not explicitly teach:
transmitting, to the base station, a capability message indicating the first set of processing resources and the second set of processing resources, wherein receiving the unicast message and receiving the multicast message are based at least in part on transmitting the indication.

However, Matsumura et al. further teaches a capability report capability which includes:
transmitting, to the base station, a capability message indicating the first set of processing resources and the second set of processing resources, wherein receiving the unicast message and receiving the multicast message are based at least in part on transmitting the indication.
(“The UE reports by UE capability information that it supports both (simultaneous / multiplex / within one channel) transmission of the multicast PDSCH HARQ-ACK and the unicast PDSCH HARQ-ACK, and the multicast PDSCH. When simultaneous transmission of HARQ-ACK of unicast PDSCH and HARQ-ACK of unicast PDSCH occurs (occasion overlaps), the UE performs HARQ-ACK of multicast PDSCH and HARQ-ACK of unicast PDSCH. , You may send both. In this case, the UE may transmit the multicast PDSCH HARQ-ACK and the unicast PDSCH HARQ-ACK by time division multiplexing (TDM), or may transmit using the aspect 3-1. good.”; Matsumura; p.10, bottom of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the capability report capability of Matsumura et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the capability report capability as taught by the processing/communication of Matsumura et al., the benefits of improved efficiency (Matsumura et al.; p.9, middle of page) are achieved.

Claim(s) 4, 12, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Damnjanovic et al. US 20160302225.

As to claim 4:
Takeda1 discloses:
receiving, from the base station, a first control message comprising a ... of  resources for the unicast message, wherein receiving the unicast message is based at least in part on receiving the first control message; and  receiving, from the base station, a second control message comprising a ...  of resources for the multicast message, wherein receiving the multicast message is based at least in part on receiving the second control message.
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)

Takeda1 as described above does not explicitly teach:
grant [of resources for the unicast message,]
grant [of resources for the multicast message]

However, Damnjanovic et al. further teaches a grant capability which includes:
grant [of resources for the unicast message,]
grant [of resources for the multicast message]
(“] During the first downlink transmission period 1905, the base station may determine that there is heavy downlink traffic, or determine there is light or no uplink traffic, and determine to schedule the second downlink transmission period 1905-a. During the second downlink transmission period 1905-a, the base station may determine to schedule the uplink transmission period 1920 and may transmit, to a UE (or to multiple UEs), a number of uplink grants for the upcoming uplink transmission period (e.g., the uplink grants (ULGs) 1950, 1950-a, 1950-b, 1950-c, 1950-d, and 1950-e). In some examples, the number of uplink grants may be transmitted (e.g., unicast or multicast) on a primary cell (PCell) of the UE, over a dedicated radio frequency spectrum. Transmission of the uplink grants on a PCell, over the dedicated radio frequency spectrum, may eliminate a need to reserve the shared radio frequency spectrum at the base station for the purpose of scheduling the uplink transmission period. In other examples, the number of uplink grants may be transmitted on a SCell of the UE, over the shared radio frequency spectrum.”; Damnjanovic et al.; 0171)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the grant capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved fairness (Damnjanovic et al.; 0167) are achieved.

As to claim 12:
Takeda1 discloses:
	..., or wherein the first feedback message and a second feedback message associated  with the multicast message are transmitted in a different order than the unicast message and the multicast message are received, or ....
(“In one example, the UE may receive unicast data from the base station, and determine a second PUCCH resource from the second PUCCH resource set for transmitting the unicast ACK/NACK feedback in response to the received unicast data. The UE may transmit, based on receiving the unicast data, the unicast ACK/NACK feedback in the determined second PUCCH resource in a same set of slots or a same set of resource blocks within a subframe as the MC/BC ACK/NACK feedback in the determined first PUCCH resource. The MC/BC ACK/NACK feedback and the unicast ACK/NACK feedback may be TDM or FDM. For example, referring to FIGS. 5-7C, the UE 602 may receive unicast data 605, 702, 712, 722 from the base station 604, and determine the second PUCCH resource (e.g. one or more of the PUCCH resources 512, 522, 532, 542 in one of the PUCCH resource sets 510, 520, 530, 540 respectively) in response to the received unicast data. The UE may transmit the MC/BC AF 612 and the unicast AF in the same set of slots within a subframe (e.g. using TDM as illustrated in FIG. 7A) or in a same set of resource blocks within the subframe as the unicast AF (e.g. using FDM as illustrated in FIG. 7B).”; Takeda et al.; 0117)
	(where order of FIG 5 and FIG. 7B are in “different order”

As to claim 24:
Takeda1 discloses:
receiving, from the base station, a first control message comprising a ... of  resources for the unicast message, wherein receiving the unicast message is based at least in part on receiving the first control message; and  receiving, from the base station, a second control message comprising a ...  of resources for the multicast message, wherein receiving the multicast message is based at least in part on receiving the second control message.
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)

Takeda1 as described above does not explicitly teach:
grant [of resources for the unicast message,]
grant [of resources for the multicast message]

However, Damnjanovic et al. further teaches a grant capability which includes:
grant [of resources for the unicast message,]
grant [of resources for the multicast message]
(“] During the first downlink transmission period 1905, the base station may determine that there is heavy downlink traffic, or determine there is light or no uplink traffic, and determine to schedule the second downlink transmission period 1905-a. During the second downlink transmission period 1905-a, the base station may determine to schedule the uplink transmission period 1920 and may transmit, to a UE (or to multiple UEs), a number of uplink grants for the upcoming uplink transmission period (e.g., the uplink grants (ULGs) 1950, 1950-a, 1950-b, 1950-c, 1950-d, and 1950-e). In some examples, the number of uplink grants may be transmitted (e.g., unicast or multicast) on a primary cell (PCell) of the UE, over a dedicated radio frequency spectrum. Transmission of the uplink grants on a PCell, over the dedicated radio frequency spectrum, may eliminate a need to reserve the shared radio frequency spectrum at the base station for the purpose of scheduling the uplink transmission period. In other examples, the number of uplink grants may be transmitted on a SCell of the UE, over the shared radio frequency spectrum.”; Damnjanovic et al.; 0171)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the grant capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved fairness (Damnjanovic et al.; 0167) are achieved.

As to claim 28:
Takeda1 discloses:
receiving, from the base station, a first control message comprising a ... of  resources for the unicast message, wherein receiving the unicast message is based at least in part on receiving the first control message; and  receiving, from the base station, a second control message comprising a ...  of resources for the multicast message, wherein receiving the multicast message is based at least in part on receiving the second control message.
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)

Takeda1 as described above does not explicitly teach:
grant [of resources for the unicast message,]
grant [of resources for the multicast message]

However, Damnjanovic et al. further teaches a grant capability which includes:
grant [of resources for the unicast message,]
grant [of resources for the multicast message]
(“] During the first downlink transmission period 1905, the base station may determine that there is heavy downlink traffic, or determine there is light or no uplink traffic, and determine to schedule the second downlink transmission period 1905-a. During the second downlink transmission period 1905-a, the base station may determine to schedule the uplink transmission period 1920 and may transmit, to a UE (or to multiple UEs), a number of uplink grants for the upcoming uplink transmission period (e.g., the uplink grants (ULGs) 1950, 1950-a, 1950-b, 1950-c, 1950-d, and 1950-e). In some examples, the number of uplink grants may be transmitted (e.g., unicast or multicast) on a primary cell (PCell) of the UE, over a dedicated radio frequency spectrum. Transmission of the uplink grants on a PCell, over the dedicated radio frequency spectrum, may eliminate a need to reserve the shared radio frequency spectrum at the base station for the purpose of scheduling the uplink transmission period. In other examples, the number of uplink grants may be transmitted on a SCell of the UE, over the shared radio frequency spectrum.”; Damnjanovic et al.; 0171)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the grant capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved fairness (Damnjanovic et al.; 0167) are achieved.

Claim(s) 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Damnjanovic et al. US 20160302225 and Matsumura et al. WO 2022130629 (citations are from English translation)..

As to claim 5:
Takeda1 as described above does not explicitly teach:
identifying a first set of search spaces for the first control message and a second set of search spaces for the second control message;
monitoring the first set of search spaces, wherein receiving the first control message is based at least in part on monitoring the first set of search spaces; and 
monitoring the second set of search spaces, wherein receiving the second control message is based at least in part on monitoring the second set of search spaces.

However, Matsumura et al. further teaches a search space capability which includes:
identifying a first set of search spaces for the first control message and a second set of search spaces for the second control message;
monitoring the first set of search spaces, wherein receiving the first control message is based at least in part on monitoring the first set of search spaces; and 
monitoring the second set of search spaces, wherein receiving the second control message is based at least in part on monitoring the second set of search spaces.
(“The UE-specific PUCCH resource and the UE-common PUCCH may be set separately for each resource. For HARQ-ACK of unicast PDSCH, the UE-specific PUCCH resource may be indicated by DCI (PRI field / index of first CCE). For HARQ-ACK of the multicast PDSCH, the UE common PUCCH resource may be indicated by DCI (PRI field / index of first CCE). In the example of FIG. 8, a plurality of PUCCH resource sets are set, and a part of the plurality of PUCCH resource sets includes a UE-specific PUCCH resource / UE common PUCCH resource. The PUCCH resource set when the number of UCI bits is N0 or N1 or less may include the UE common PUCCH resource, and the PUCCH resource set when the number of UCI bits is larger than N0 or N1 may not include the UE common PUCCH resource. .. Each PUCCH resource / resource set is described in Rel. It may be a PUCCH resource / resource set for 15/16 unicast PDSCH. A PUCCH resource / resource set for multicast PDSCH may be set separately from the PUCCH resource / resource set for unicast PDSCH.”; Matsumura et al.; p.7, middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the search space capability of Matsumura et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the search space capability as taught by the processing/communication of Matsumura et al., the benefits of improved efficiency (Matsumura et al.; p.9, middle of page) are achieved.

As to claim 9:
Takeda1 as described above does not explicitly teach:
identifying a plurality of search spaces comprising the first set of search spaces and the second set of search spaces; 
prioritizing a subset of the plurality of search spaces, the subset comprising the first set of search spaces and the second set of search spaces, wherein monitoring the first set of search spaces and monitoring the second set of search spaces is based at least in part on prioritizing the subset of the plurality of search spaces; and  
refraining from monitoring a remainder of the plurality of search spaces based at least in part on prioritizing the subset of the plurality of search spaces.

However, Matsumura et al. further teaches a priority capability which includes:
identifying a plurality of search spaces comprising the first set of search spaces and the second set of search spaces; 
prioritizing a subset of the plurality of search spaces, the subset comprising the first set of search spaces and the second set of search spaces, wherein monitoring the first set of search spaces and monitoring the second set of search spaces is based at least in part on prioritizing the subset of the plurality of search spaces; and  
refraining from monitoring a remainder of the plurality of search spaces based at least in part on prioritizing the subset of the plurality of search spaces.
 (“If simultaneous transmission of the multicast PDSCH HARQ-ACK and the unicast PDSCH HARQ-ACK occurs (occasions overlap), the UE may prioritize the unicast PDSCH HARQ-ACK transmission (the occasion overlaps). The HARQ-ACK transmission of the multicast PDSCH may be dropped), or the HARQ-ACK transmission of the multicast PDSCH may be prioritized (the HARQ-ACK transmission of the unicast PDSCH may be dropped).”; Matsumura et al.; p.10, bottom of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Matsumura et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the priority capability as taught by the processing/communication of Matsumura et al., the benefits of improved efficiency (Matsumura et al.; p.9, middle of page) are achieved.

As to claim 10:
Takeda1 as described above does not explicitly teach:
wherein prioritizing the subset of the plurality of search spaces comprises: ..., or prioritizing one or more search spaces associated with the unicast message over one or more search spaces associated with the multicast message.

However, Matsumura et al. further teaches a priority capability which includes:
wherein prioritizing the subset of the plurality of search spaces comprises: ..., or prioritizing one or more search spaces associated with the unicast message over one or more search spaces associated with the multicast message.
(“If simultaneous transmission of the multicast PDSCH HARQ-ACK and the unicast PDSCH HARQ-ACK occurs (occasions overlap), the UE may prioritize the unicast PDSCH HARQ-ACK transmission (the occasion overlaps). The HARQ-ACK transmission of the multicast PDSCH may be dropped), or the HARQ-ACK transmission of the multicast PDSCH may be prioritized (the HARQ-ACK transmission of the unicast PDSCH may be dropped).”; Matsumura et al.; p.10, bottom of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Matsumura et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the priority capability as taught by the processing/communication of Matsumura et al., the benefits of improved efficiency (Matsumura et al.; p.9, middle of page) are achieved.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Damnjanovic et al. US 20160302225 and Matsumura et al. WO 2022130629 (citations are from English translation) and Wang et al. WO 2022001491 (citations are from English translation).

As to claim 11:
Takeda1 as described above does not explicitly teach:
receiving a prioritization message from the base station, the prioritization  message indicating the subset of the plurality of search spaces, wherein prioritizing the subset of the plurality of search spaces is based at least in part on receiving the prioritization message.

However, Wang et al. further teaches a priority capability which includes:
receiving a prioritization message from the base station, the prioritization  message indicating the subset of the plurality of search spaces, wherein prioritizing the subset of the plurality of search spaces is based at least in part on receiving the prioritization message.
(“In addition, when determining the priority order of broadcast multicast and non-broadcast multicast, the terminal may indicate the priority of broadcast multicast to the base station; or, the terminal receives the indication information of the priority of broadcast multicast by the base station; The priority of multicast is higher than that of non-broadcast multicast, or the priority of broadcast multicast is lower than that of non-broadcast multicast.”; Wang et al.; p10, bottom of page)
(“In the candidate control channel configuration method, terminal, and base station provided by the embodiments of the present disclosure, the terminal obtains at least one broadcast multicast first search space and at least one non-broadcast multicast second search space configured by the base station, and based on a predetermined The priority order of allocation of candidate PDCCHs in the first search space and the second search space, the candidate PDCCH is allocated, and the control channel detection is performed on the first search space and/or the second search space to which the candidate PDCCH has been allocated, so as to realize the Separate configuration of the search space of broadcast multicast and the search space of non-broadcast multicast; in addition, when the candidate PDCCHs of all search spaces exceed the detection capability of the terminal, the candidate PDCCHs can be allocated based on a predetermined allocation priority order, and perform control channel detection only on the first search space and/or the second search space to which candidate PDCCHs have been allocated, so that the terminal can determine which candidate PDCCHs in which search spaces to allocate and which candidate PDCCHs to detect. , which solves the problem in the prior art that the candidate PDCCH for broadcast multicast in NR cannot be allocated, and ensures the validity of detection.”; Wang et al.; p.3; middle of page)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Wang et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the priority capability as taught by the processing/communication of Wang et al., the benefits of reduced support (Wang et al.; p.5, bottom of page) are achieved.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Jiang et al. US 20220182976.

As to claim 14:
Takeda1 as described above does not explicitly teach:
wherein the unicast message and the multicast message at least partially overlap in time.

However, Jiang et al. further teaches an overlapping capability which includes:
wherein the unicast message and the multicast message at least partially overlap in time.
(“In one embodiment, another technical feature of the above method lies in that when two PDSCHs that are overlapping in time domain are respectively used for unicast and multicast/groupcast transmissions, these two PDSCHs are respectively indexes by two different candidate indexes, thus ensuring that HARQ-ACKs of the above PDSCHs are not in conflict with each other in the HARQ-ACK codebook.”; Jiang et al.; 0013)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the overlapping capability of Jiang et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the overlapping capability as taught by the processing/communication of Jiang et al., the benefits of improved feedback (Jiang et al.; Abstract) are achieved.

Claim(s) 15, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Oshima et al. US 20140146737.

As to claim 15:
Takeda1 as described above does not explicitly teach:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with a second component carrier of the first frequency band.

However, Oshima et al. further teaches a component carrier capability which includes:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with a second component carrier of the first frequency band.
(“FIG. 3 is a diagram showing a transmission format of a downlink component carrier in base station 100. Referring to FIG. 3, in a first component carrier 901 and a second component carrier 902, unicast subframes 951, 952, 971, and 972 and multicast subframes 961, 962, 981, and 982 for MBMS are subjected to time-division multiplexing.”; Oshima et al.; 0057) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Oshima et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the component carrier capability as taught by the processing/communication of Oshima et al., the benefits of improved carrier aggregation (Oshima et al.; 0009) are achieved.

As to claim 18:
Takeda1 discloses:
receiving, using the first set of processing resources, a first additional unicast message or a first additional multicast message from the base station over the first component carrier during a second TTI; and
receiving, using the second set of processing resources, a second additional unicast message or a second additional multicast message from the base station over a second component carrier during the second TTI.
(see FIG. 2A-2B and FIG. 7B)

Takeda1 as described above does not explicitly teach:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with ...of the first frequency band.

However, Oshima et al. further teaches a component carrier capability which includes:
a second component carrier 
(“FIG. 3 is a diagram showing a transmission format of a downlink component carrier in base station 100. Referring to FIG. 3, in a first component carrier 901 and a second component carrier 902, unicast subframes 951, 952, 971, and 972 and multicast subframes 961, 962, 981, and 982 for MBMS are subjected to time-division multiplexing.”; Oshima et al.; 0057) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Oshima et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the component carrier capability as taught by the processing/communication of Oshima et al., the benefits of improved carrier aggregation (Oshima et al.; 0009) are achieved.

As to claim 29:
Takeda1 discloses:
receiving, using the first set of processing resources, a first additional unicast message or a first additional multicast message from the base station over the first component carrier during a second TTI; and
receiving, using the second set of processing resources, a second additional unicast message or a second additional multicast message from the base station over a second component carrier during the second TTI.
(see FIG. 2A-2B and FIG. 7B)

Takeda1 as described above does not explicitly teach:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with ...of the first frequency band.

However, Oshima et al. further teaches a component carrier capability which includes:
a second component carrier 
(“FIG. 3 is a diagram showing a transmission format of a downlink component carrier in base station 100. Referring to FIG. 3, in a first component carrier 901 and a second component carrier 902, unicast subframes 951, 952, 971, and 972 and multicast subframes 961, 962, 981, and 982 for MBMS are subjected to time-division multiplexing.”; Oshima et al.; 0057) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Oshima et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the component carrier capability as taught by the processing/communication of Oshima et al., the benefits of improved carrier aggregation (Oshima et al.; 0009) are achieved.

Claim(s) 15, 17, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Damnjanovic et al. US 20150215929.

As to claim 15:
Takeda1 as described above does not explicitly teach:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with a second component carrier of the first frequency band.

However, Damnjanovic et al. further teaches a SCell capability which includes:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with a second component carrier of the first frequency band.
(“In some embodiments, Cell A 225-c may be a PCell (e.g., PCell 225-a of FIG. 2), while Cell B 225-c and Cell C 225-d may be SCells (e.g., SCell 225-b or SCell 225-n of FIG. 2). In embodiments, SCells periodically transmit indicators of cell mode. For example, a time period 405 (e.g., a number of frames such as 1, 2, 4, 5, 8, 10, etc.) may be determined for periodically transmitting cell mode indicators. Each SCell (e.g., Cell B 225-d, Cell C 225-e, etc.) may transmit (e.g., broadcast, multicast, unicast, etc.) a mode indication regarding whether the SCell is active or dormant for the given time period, or a cell mode configuration of active subframes with the frame(s).”; Damnjanovic et al.; 0089) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SCell capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the SCell capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved systems/methods/apparatuses (Damnjanovic et al.; 0005) are achieved.

As to claim 17:
Takeda1 as described above does not explicitly teach:
wherein one of the first set of processing resources and the second set of processing resources is associated with a first transmit receive point, and another of the first set of processing resources and the second set of processing resources is associated with a second transmit receive point.

However, Damnjanovic et al. further teaches a MeNB/SeNB capability which includes:
wherein one of the first set of processing resources and the second set of processing resources is associated with a first transmit receive point, and another of the first set of processing resources and the second set of processing resources is associated with a second transmit receive point.j
(“In some embodiments, cell dormancy is supported for SCells of the MCG 510 and SCG 520 using the techniques described above. For example, indicators of cell dormancy for SCells associated with MCG 510 may be transmitted (e.g., broadcast, multicast, unicast, etc.) by the PCell 225-f of MCG 510 as described above with reference to FIG. 4A. Thus, Cell A 225-c of diagram 400-a may illustrate broadcast of cell mode indicators 420 by PCell 225-f for SCells of MCG 510 (e.g., SCell 225-g, SCell 225-x, etc.). The cell mode indicators 420 may carry multiple bits for each SCell and may select between multiple configurations for the SCells of MCG 510. The multiple configurations may include one or more stored configurations for the SCells in the non-dormant state as well as one or more stored configurations for the SCells in the dormant state.”; Damnjanovic et al.; 0106, FIG. 5)
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MeNB/SeNB capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the MeNB/SeNB capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved systems/methods/apparatuses (Damnjanovic et al.; 0005) are achieved.

As to claim 18:
Takeda1 discloses:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with ...of the first frequency band.
 (see FIG. 2A-2B and FIG. 7B)

Takeda1 as described above does not explicitly teach:
a second component carrier 

However, Damnjanovic et al. further teaches a SCell capability which includes:
a second component carrier 
 (“In some embodiments, Cell A 225-c may be a PCell (e.g., PCell 225-a of FIG. 2), while Cell B 225-c and Cell C 225-d may be SCells (e.g., SCell 225-b or SCell 225-n of FIG. 2). In embodiments, SCells periodically transmit indicators of cell mode. For example, a time period 405 (e.g., a number of frames such as 1, 2, 4, 5, 8, 10, etc.) may be determined for periodically transmitting cell mode indicators. Each SCell (e.g., Cell B 225-d, Cell C 225-e, etc.) may transmit (e.g., broadcast, multicast, unicast, etc.) a mode indication regarding whether the SCell is active or dormant for the given time period, or a cell mode configuration of active subframes with the frame(s).”; Damnjanovic et al.; 0089) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SCell capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the SCell capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved systems/methods/apparatuses (Damnjanovic et al.; 0005) are achieved.

As to claim 29:
Takeda1 discloses:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with ...of the first frequency band.
 (see FIG. 2A-2B and FIG. 7B)

Takeda1 as described above does not explicitly teach:
a second component carrier 

However, Damnjanovic et al. further teaches a SCell capability which includes:
a second component carrier 
 (“In some embodiments, Cell A 225-c may be a PCell (e.g., PCell 225-a of FIG. 2), while Cell B 225-c and Cell C 225-d may be SCells (e.g., SCell 225-b or SCell 225-n of FIG. 2). In embodiments, SCells periodically transmit indicators of cell mode. For example, a time period 405 (e.g., a number of frames such as 1, 2, 4, 5, 8, 10, etc.) may be determined for periodically transmitting cell mode indicators. Each SCell (e.g., Cell B 225-d, Cell C 225-e, etc.) may transmit (e.g., broadcast, multicast, unicast, etc.) a mode indication regarding whether the SCell is active or dormant for the given time period, or a cell mode configuration of active subframes with the frame(s).”; Damnjanovic et al.; 0089) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SCell capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the SCell capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved systems/methods/apparatuses (Damnjanovic et al.; 0005) are achieved.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Alriksson et al. US 20180102803.

As to claim 16:
Takeda1 as described above does not explicitly teach:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with a second component carrier of a second frequency band.

However, Alriksson et al. further teaches a PCell/SCell/carrier capability which includes:
wherein one of the first set of processing resources and the second set of processing resources is associated with the ...of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with ...of a second frequency band.
 (“whether the source and target cells are associated with each other; for example, collocated cells operating in intra-band contiguous Carrier Aggregation (CA) (Primary Cell—PCell—and one or more Secondary Cells—SCells) for UEs supporting the feature, and for which a fixed power offset can be assumed, or other collocated cells, for example, operating on one carrier frequency for broadcast and multicast and another carrier for unicast [0057] the expected amount of channel variability with respect to frequency and degree of coverage based on previous receptions or other a priori information”; Alriksson et al.; 0056)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PCell/SCell/carrier capability of Alriksson et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the PCell/SCell/carrier capability as taught by the processing/communication of Alriksson et al., the benefits of optimized AGC (Alriksson et al.; 0001) are achieved.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Rosenqvist et al. US 20090279480 and Damnjanovic et al. US 20150215929.

As to claim 16:
Takeda1 as described above does not explicitly teach:
wherein one of the first set of processing resources and the second set of processing resources is associated with the first component carrier of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with a second component carrier of a second frequency band.

However, Rosenqvist et al. further teaches a carrier capability which includes:
wherein one of the first set of processing resources and the second set of processing resources is associated with the ...of a first frequency band, and another of the first set of processing resources and the second set of processing resources is associated with ...of a second frequency band.
 (“Those skilled in the art will appreciate that the access terminals 20 are configured to process initial data packets received in a multi-cast transmission on a given initial transmission carrier concurrently with any retransmission data packets received for that multi-cast transmission on a given retransmission carrier. Consider, for example, a combined unicast and multicast system, where unicast and multicast modes are allocated to specific carriers. As multicast packets are received at a given access terminal 20, the unicast carrier can serve as a dedicated carrier to improve coverage when the decoding of the multicast information failed. In order to enable such functionality, retransmission has to be scheduled for another part of the available transmission spectrum by the scheduling processor 36 of the base station 14, which may be, as noted, a "Node B" or enhanced NodeB (eNodeB) in a multicarrier WCDMA or LTE system. Also, note that it may be required to expand the multi-cast standard, at least on a Node B and access terminal (UE) level. The contemplated expansions will allow HARQ processing to work where the access terminal 20 receives multicast data packets on a multicast downlink carrier at one frequency, sends NAKs as needed on a unicast uplink carrier at the same frequency, and receives retransmissions on a unicast downlink carrier at another frequency.”; Rosenqvist et al.; 0068)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the carrier capability of Rosenqvist et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the carrier capability as taught by the processing/communication of Rosenqvist et al., the benefits of improved performance (Rosenqvist et al.; 0069) are achieved.

However, Damnjanovic et al. further teaches a SCell capability which includes:
first component carrier
a second component carrier
 (“In some embodiments, Cell A 225-c may be a PCell (e.g., PCell 225-a of FIG. 2), while Cell B 225-c and Cell C 225-d may be SCells (e.g., SCell 225-b or SCell 225-n of FIG. 2). In embodiments, SCells periodically transmit indicators of cell mode. For example, a time period 405 (e.g., a number of frames such as 1, 2, 4, 5, 8, 10, etc.) may be determined for periodically transmitting cell mode indicators. Each SCell (e.g., Cell B 225-d, Cell C 225-e, etc.) may transmit (e.g., broadcast, multicast, unicast, etc.) a mode indication regarding whether the SCell is active or dormant for the given time period, or a cell mode configuration of active subframes with the frame(s).”; Damnjanovic et al.; 0089)      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SCell capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the SCell capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved systems/methods/apparatuses (Damnjanovic et al.; 0005) are achieved.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Damnjanovic et al. US 20150215929 and Damnjanovic et al. US 20160302225.

As to claim 19:
Takeda1 discloses:
receiving, using the first set of processing resources, a first control message over the ... carrier, the first control message comprising a grant of resources for the first additional unicast message or the first additional multicast message, wherein receiving the first additional unicast message or the first additional multicast message is based at least in part on receiving the first control message; and
receiving, using the second set of processing resources, a second control message over ..., the second control message comprising a ... of resources for the second additional unicast message or the second additional multicast message, wherein receiving the second additional unicast message or the second additional multicast message over ... is based at least in part on receiving the second control message.
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)

Takeda1 as described above does not explicitly teach:
first component carrier
grant
the second component carrier

However, Takeda2 further teaches a component carrier capability which includes:
a first component [carrier]
(“The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100, 400, etc. MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction. The carriers may or may not be adjacent to each other. Allocation of carriers may be asymmetric with respect to DL and UL (e.g., more or fewer carriers may be allocated for DL than for UL). The component carriers may include a primary component carrier and one or more secondary component carriers. A primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell)”; Takeda et al.; 0040)
(where
“component carriers” maps to “a first component [carrier]”
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Takeda2 into Takeda1. By modifying the carrier of Takeda1 to include the component carrier capability as taught by the component carriers of Takeda2 and as suggested by paragraph 0149 of Takeda, the benefits of improved reliability (Takeda1; 0069) associated with component carriers (Takeda2; 0040) are achieved.

However, Damnjanovic et al. ‘929 further teaches a SCell capability which includes:
the second component carrier
 (“In some embodiments, Cell A 225-c may be a PCell (e.g., PCell 225-a of FIG. 2), while Cell B 225-c and Cell C 225-d may be SCells (e.g., SCell 225-b or SCell 225-n of FIG. 2). In embodiments, SCells periodically transmit indicators of cell mode. For example, a time period 405 (e.g., a number of frames such as 1, 2, 4, 5, 8, 10, etc.) may be determined for periodically transmitting cell mode indicators. Each SCell (e.g., Cell B 225-d, Cell C 225-e, etc.) may transmit (e.g., broadcast, multicast, unicast, etc.) a mode indication regarding whether the SCell is active or dormant for the given time period, or a cell mode configuration of active subframes with the frame(s).”; Damnjanovic et al.; 0089) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SCell capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the SCell capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved systems/methods/apparatuses (Damnjanovic et al.; 0005) are achieved.

However, Damnjanovic et al. ‘225 further teaches a grant capability which includes:
grant 
 (“During the first downlink transmission period 1905, the base station may determine that there is heavy downlink traffic, or determine there is light or no uplink traffic, and determine to schedule the second downlink transmission period 1905-a. During the second downlink transmission period 1905-a, the base station may determine to schedule the uplink transmission period 1920 and may transmit, to a UE (or to multiple UEs), a number of uplink grants for the upcoming uplink transmission period (e.g., the uplink grants (ULGs) 1950, 1950-a, 1950-b, 1950-c, 1950-d, and 1950-e). In some examples, the number of uplink grants may be transmitted (e.g., unicast or multicast) on a primary cell (PCell) of the UE, over a dedicated radio frequency spectrum. Transmission of the uplink grants on a PCell, over the dedicated radio frequency spectrum, may eliminate a need to reserve the shared radio frequency spectrum at the base station for the purpose of scheduling the uplink transmission period. In other examples, the number of uplink grants may be transmitted on a SCell of the UE, over the shared radio frequency spectrum.”; Damnjanovic et al.; 0171)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the grant capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved fairness (Damnjanovic et al.; 0167) are achieved.

As to claim 20:
Takeda1 discloses:
receiving, using the first set of processing resources, a first control message over the ... carrier, the first control message comprising a grant of resources for the first additional unicast message or the first additional multicast message, wherein receiving the first additional unicast message or the first additional multicast message is based at least in part on receiving the first control message; and
receiving, using the second set of processing resources, a second control message over ..., the second control message comprising a ... of resources for the second additional unicast message or the second additional multicast message, wherein receiving the second additional unicast message or the second additional multicast message over ... is based at least in part on receiving the second control message.
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)

Takeda1 as described above does not explicitly teach:
first component carrier
grant
the second component carrier

However, Takeda2 further teaches a component carrier capability which includes:
a first component [carrier]
(“The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100, 400, etc. MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction. The carriers may or may not be adjacent to each other. Allocation of carriers may be asymmetric with respect to DL and UL (e.g., more or fewer carriers may be allocated for DL than for UL). The component carriers may include a primary component carrier and one or more secondary component carriers. A primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell)”; Takeda et al.; 0040)
(where
“component carriers” maps to “a first component [carrier]”
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Takeda2 into Takeda1. By modifying the carrier of Takeda1 to include the component carrier capability as taught by the component carriers of Takeda2 and as suggested by paragraph 0149 of Takeda, the benefits of improved reliability (Takeda1; 0069) associated with component carriers (Takeda2; 0040) are achieved.

However, Damnjanovic et al. ‘929 further teaches a SCell capability which includes:
the second component carrier
 (“In some embodiments, Cell A 225-c may be a PCell (e.g., PCell 225-a of FIG. 2), while Cell B 225-c and Cell C 225-d may be SCells (e.g., SCell 225-b or SCell 225-n of FIG. 2). In embodiments, SCells periodically transmit indicators of cell mode. For example, a time period 405 (e.g., a number of frames such as 1, 2, 4, 5, 8, 10, etc.) may be determined for periodically transmitting cell mode indicators. Each SCell (e.g., Cell B 225-d, Cell C 225-e, etc.) may transmit (e.g., broadcast, multicast, unicast, etc.) a mode indication regarding whether the SCell is active or dormant for the given time period, or a cell mode configuration of active subframes with the frame(s).”; Damnjanovic et al.; 0089) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SCell capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the SCell capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved systems/methods/apparatuses (Damnjanovic et al.; 0005) are achieved.

However, Damnjanovic et al. ‘225 further teaches a grant capability which includes:
grant 
 (“During the first downlink transmission period 1905, the base station may determine that there is heavy downlink traffic, or determine there is light or no uplink traffic, and determine to schedule the second downlink transmission period 1905-a. During the second downlink transmission period 1905-a, the base station may determine to schedule the uplink transmission period 1920 and may transmit, to a UE (or to multiple UEs), a number of uplink grants for the upcoming uplink transmission period (e.g., the uplink grants (ULGs) 1950, 1950-a, 1950-b, 1950-c, 1950-d, and 1950-e). In some examples, the number of uplink grants may be transmitted (e.g., unicast or multicast) on a primary cell (PCell) of the UE, over a dedicated radio frequency spectrum. Transmission of the uplink grants on a PCell, over the dedicated radio frequency spectrum, may eliminate a need to reserve the shared radio frequency spectrum at the base station for the purpose of scheduling the uplink transmission period. In other examples, the number of uplink grants may be transmitted on a SCell of the UE, over the shared radio frequency spectrum.”; Damnjanovic et al.; 0171)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the grant capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved fairness (Damnjanovic et al.; 0167) are achieved.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20210014647 (hereinafter “Takeda1”) in view of Takeda et al. US 20210014647 (hereinafter “Takeda2”) and in further view of Oshima et al. US 20140146737 and Damnjanovic et al. US 20160302225.

As to claim 19:
Takeda1 discloses:
receiving, using the first set of processing resources, a first control message over the ... carrier, the first control message comprising a grant of resources for the first additional unicast message or the first additional multicast message, wherein receiving the first additional unicast message or the first additional multicast message is based at least in part on receiving the first control message; and
receiving, using the second set of processing resources, a second control message over ..., the second control message comprising a ... of resources for the second additional unicast message or the second additional multicast message, wherein receiving the second additional unicast message or the second additional multicast message over ... is based at least in part on receiving the second control message.
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)

Takeda1 as described above does not explicitly teach:
first component carrier
grant
the second component carrier

However, Takeda2 further teaches a component carrier capability which includes:
a first component [carrier]
(“The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100, 400, etc. MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction. The carriers may or may not be adjacent to each other. Allocation of carriers may be asymmetric with respect to DL and UL (e.g., more or fewer carriers may be allocated for DL than for UL). The component carriers may include a primary component carrier and one or more secondary component carriers. A primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell)”; Takeda et al.; 0040)
(where
“component carriers” maps to “a first component [carrier]”
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Takeda2 into Takeda1. By modifying the carrier of Takeda1 to include the component carrier capability as taught by the component carriers of Takeda2 and as suggested by paragraph 0149 of Takeda, the benefits of improved reliability (Takeda1; 0069) associated with component carriers (Takeda2; 0040) are achieved.

However, Oshima et al. further teaches a component carrier capability which includes:
a second component carrier 
(“FIG. 3 is a diagram showing a transmission format of a downlink component carrier in base station 100. Referring to FIG. 3, in a first component carrier 901 and a second component carrier 902, unicast subframes 951, 952, 971, and 972 and multicast subframes 961, 962, 981, and 982 for MBMS are subjected to time-division multiplexing.”; Oshima et al.; 0057) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Oshima et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the component carrier capability as taught by the processing/communication of Oshima et al., the benefits of improved carrier aggregation (Oshima et al.; 0009) are achieved.

However, Damnjanovic et al. ‘225 further teaches a grant capability which includes:
grant 
 (“During the first downlink transmission period 1905, the base station may determine that there is heavy downlink traffic, or determine there is light or no uplink traffic, and determine to schedule the second downlink transmission period 1905-a. During the second downlink transmission period 1905-a, the base station may determine to schedule the uplink transmission period 1920 and may transmit, to a UE (or to multiple UEs), a number of uplink grants for the upcoming uplink transmission period (e.g., the uplink grants (ULGs) 1950, 1950-a, 1950-b, 1950-c, 1950-d, and 1950-e). In some examples, the number of uplink grants may be transmitted (e.g., unicast or multicast) on a primary cell (PCell) of the UE, over a dedicated radio frequency spectrum. Transmission of the uplink grants on a PCell, over the dedicated radio frequency spectrum, may eliminate a need to reserve the shared radio frequency spectrum at the base station for the purpose of scheduling the uplink transmission period. In other examples, the number of uplink grants may be transmitted on a SCell of the UE, over the shared radio frequency spectrum.”; Damnjanovic et al.; 0171)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the grant capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved fairness (Damnjanovic et al.; 0167) are achieved.

As to claim 20:
Takeda1 discloses:
receiving, using the first set of processing resources, a first control message over the ... carrier, the first control message comprising a grant of resources for the first additional unicast message or the first additional multicast message, wherein receiving the first additional unicast message or the first additional multicast message is based at least in part on receiving the first control message; and
receiving, using the second set of processing resources, a second control message over ..., the second control message comprising a ... of resources for the second additional unicast message or the second additional multicast message, wherein receiving the second additional unicast message or the second additional multicast message over ... is based at least in part on receiving the second control message.
(“The UE may detect DCI scheduling and determine that there is unicast data transmission, MC/BC data transmission, or both on the downlink. The UE can identify data transmissions directed to it by using a RNTI. For a PUCCH transmission for unicast AF (such as HARQ-ACK feedback) for unicast data, the UE may determine PUCCH resource(s) for the unicast AF according to the PRI in the DL DCI scheduling the unicast data. In some implementations, when the UCI payload is 1 or 2 bits, and the number of PUCCH resources in the PUCCH resource set with ID equal to 0 is more than eight, the UE also uses the first CCE index to determine the PUCCH resource to use for unicast AF.”; Takeda et al.; 0081)

Takeda1 as described above does not explicitly teach:
first component carrier
grant
the second component carrier

However, Takeda2 further teaches a component carrier capability which includes:
a first component [carrier]
(“The base stations 102/UEs 104 may use spectrum up to Y MHz (e.g., 5, 10, 15, 20, 100, 400, etc. MHz) bandwidth per carrier allocated in a carrier aggregation of up to a total of Yx MHz (x component carriers) used for transmission in each direction. The carriers may or may not be adjacent to each other. Allocation of carriers may be asymmetric with respect to DL and UL (e.g., more or fewer carriers may be allocated for DL than for UL). The component carriers may include a primary component carrier and one or more secondary component carriers. A primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell)”; Takeda et al.; 0040)
(where
“component carriers” maps to “a first component [carrier]”
            
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Takeda2 into Takeda1. By modifying the carrier of Takeda1 to include the component carrier capability as taught by the component carriers of Takeda2 and as suggested by paragraph 0149 of Takeda, the benefits of improved reliability (Takeda1; 0069) associated with component carriers (Takeda2; 0040) are achieved.

However, Oshima et al. further teaches a component carrier capability which includes:
a second component carrier 
(“FIG. 3 is a diagram showing a transmission format of a downlink component carrier in base station 100. Referring to FIG. 3, in a first component carrier 901 and a second component carrier 902, unicast subframes 951, 952, 971, and 972 and multicast subframes 961, 962, 981, and 982 for MBMS are subjected to time-division multiplexing.”; Oshima et al.; 0057) 
     
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the component carrier capability of Oshima et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the component carrier capability as taught by the processing/communication of Oshima et al., the benefits of improved carrier aggregation (Oshima et al.; 0009) are achieved.

However, Damnjanovic et al. ‘225 further teaches a grant capability which includes:
grant 
 (“During the first downlink transmission period 1905, the base station may determine that there is heavy downlink traffic, or determine there is light or no uplink traffic, and determine to schedule the second downlink transmission period 1905-a. During the second downlink transmission period 1905-a, the base station may determine to schedule the uplink transmission period 1920 and may transmit, to a UE (or to multiple UEs), a number of uplink grants for the upcoming uplink transmission period (e.g., the uplink grants (ULGs) 1950, 1950-a, 1950-b, 1950-c, 1950-d, and 1950-e). In some examples, the number of uplink grants may be transmitted (e.g., unicast or multicast) on a primary cell (PCell) of the UE, over a dedicated radio frequency spectrum. Transmission of the uplink grants on a PCell, over the dedicated radio frequency spectrum, may eliminate a need to reserve the shared radio frequency spectrum at the base station for the purpose of scheduling the uplink transmission period. In other examples, the number of uplink grants may be transmitted on a SCell of the UE, over the shared radio frequency spectrum.”; Damnjanovic et al.; 0171)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant capability of Damnjanovic et al. into Takeda1. By modifying the processing/communication of Takeda1 to include the grant capability as taught by the processing/communication of Damnjanovic et al., the benefits of improved fairness (Damnjanovic et al.; 0167) are achieved.


Allowable Subject Matter
Claim(s) 6, 7, 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20150208269 – teaches each SCell may transmit multicast and unicast (see para. 0101).
US 20180152274 – teaches sending unicast and multicast in the same subframe and sending an acknowledgement (see para. 0101).
US 20220278809 – teaches unicast and multicast overlapping (see para. 0126).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464